 

 



Exhibit 10.12

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made as of the 4th day of February, 2016 (the
“Agreement”), by and among (i) NICOLET NATIONAL BANK (the “Bank”), a National
Bank organized under the laws of the State of Wisconsin, a wholly owned
subsidiary of NICOLET BANKSHARES, INC. (the “Company”), a bank holding company
organized under the laws of the State of Wisconsin, (ii) the Company, and (iii)
PATRICK J. MADSON, a resident of the State of Wisconsin (the “Executive”).

 

RECITALS:

 

The Bank desires to employ the Executive as the SVP – Wealth Management of the
Bank and the Executive desires to accept such employment on the terms and
conditions set forth herein;

 

Therefore, in consideration of the mutual agreements set forth herein, the
parties hereby agree as follows:

 

1.         Definitions. Whenever used in this Agreement, the following terms and
their variant forms shall have the meaning set forth below:

 

1.1        “Agreement” shall mean this Agreement and any exhibits incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.

 

1.2       “Area” shall mean the geographic area within a fifty (50) mile radius
of the Bank’s corporate office and each branch office, it being the express
intent of the parties that the Area as defined herein is the area where the
Executive performs or performed services on behalf of the Bank under this
Agreement as of, or within a reasonable time prior to, the termination of the
Executive's employment hereunder.

 

1.3        “Bank Information” means Confidential Information and Trade Secrets.

 

1.4       “Business of the Bank” shall mean the business conducted by the Bank,
which is the business of commercial banking.

 

1.5       “Cause” shall mean:

 

1.5.1    With respect to termination by the Bank:

 

(a)       a material breach of the terms of this Agreement by the Executive,
including, without limitation, failure by the Executive to perform his duties
and responsibilities in the manner and to the extent required under this
Agreement, which remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such breach to the Executive by the
Bank. Such notice shall (i) specifically identify the duties that the Board of
Directors of the Bank believes the Executive has failed to perform, (ii) state
the facts upon which such Board of Directors made such determination, and (iii)
be approved by a resolution passed by two-thirds (2/3) of the directors then in
office;

(b)       conduct by the Executive that amounts to fraud, dishonesty or willful
misconduct in the performance of his duties and responsibilities hereunder;

 

 

 

 



(c)       arrest for, charged in relation to (by criminal information,
indictment or otherwise), or conviction of the Executive during the Term of this
Agreement of a crime involving breach of trust or moral turpitude;

 

(d)       conduct by the Executive that amounts to gross and willful
insubordination or inattention to his duties and responsibilities hereunder; or

 

(e)       conduct by the Executive that results in removal from his position as
an officer or executive of the Bank pursuant to a written order by any
regulatory agency with authority or jurisdiction over the Bank.

 

1.5.2    With respect to termination by the Executive, the following conditions
will establish good reason for the Executive to terminate his employment and
receive compensation as set forth in section 4.1 of the Agreement so long as the
termination occurs during a period of time not to exceed two years following the
occurrence of any of the conditions without the Executive’s consent, the
Executive provides notice to the Bank of the good reason condition within ninety
(90) days after the condition arises and the Bank has 30 days to cure the
condition:

 

(a)       a material diminution to the scope of the Executive’s authority
(including supervisory authority), duties or responsibility;

 

(b)       following a Change of Control, a material diminution of reporting
relationship;

 

(c)       following a Change of Control, a material change in the geography
where the Executive must perform his service (e.g. a location that is beyond a
50-mile radius from the Executive’s office location immediately prior to the
Change of Control);

 

(d)       following a Change of Control, any material decrease in base
compensation, bonus opportunity or other benefits provided for in Section 4 from
the level in effect immediately prior to the Change of Control;

 

(e)       any other material breach in the Agreement.

 

1.6       “Change of Control” means any one of the following events the
effective date of which occurs during the Term:

 

(a)       the acquisition by any one person, or more than one person acting as a
group (other than any person or more than one person acting as a group who is
considered to own more than fifty percent (50%) of the total fair market value
or voting power of the Bank or the Company, as applicable, prior to such
acquisition) of stock of the Bank or the Company, as applicable, that, together
with stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or voting power of the stock of the Bank or
the Company, as applicable;

 

 2

 

  

(b)       the date any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person or group, which date is not prior to
the first day of the Term) ownership of stock of the Bank or the Company, as
applicable, possessing thirty percent (30%) or more of the total voting power of
the stock of the Bank or the Company, as applicable;

 

(c)       the date a majority of members of the Company’s Board of Directors is
replaced during any twelve-month period, commencing no earlier than the first
day of the Term, by the directors whose appointment is not endorsed by a
majority of the members of the Company’s Board of Directors before the date of
the appointment or election; or

 

(d)       the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve-month period ending on the
date of the most recent acquisition by such person or group, which date is not
prior to the first day of the Term) assets of the Company that have a total
gross fair market value of forty percent (40%) or more of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions; provided, however, that transfers to the following
entities or person(s) shall not be deemed to result in a Change of Control under
this Subsection (d):

 

(i)       an entity that is controlled by the shareholders of the Company
immediately after the transfer;

 

(ii)      a shareholder (determined immediately before the asset transfer) of
the Company in exchange for or with respect to its stock;

 

(iii)      an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company;

 

(iv)     a person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company; or

 

(v)      an entity, at least fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a person described in the
above Subsection (d)(iv).

 

For purposes of this Section 1.6, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company or the Bank. Notwithstanding the other provisions of this
Section 1.6, no Change of Control shall be deemed to have occurred for purposes
of this Agreement by reason of any actions or events in which the Executive
participates in a capacity other than in the Executive’s capacity as an employee
and, if applicable,

 

 3

 

 

the Executive’s capacity as a director or shareholder of the Company or the
Bank. Notwithstanding the other provisions of this Section 1.6, in the event of
a merger, consolidation, reorganization, share exchange or other transaction as
to which the holders of the capital stock of the Company before the transaction
continue after the transaction to hold, directly or indirectly through a holding
company or otherwise, shares of capital stock of the Company (or other surviving
company) representing more than fifty percent (50%) of the value or ordinary
voting power to elect directors of the capital stock of the Company (or other
surviving company), such transaction shall not constitute a Change of Control.
The provisions of this Section 1.6 shall be construed in a manner consistent
with the applicable provisions of Section 409A of the Internal Revenue Code and
the rules and regulations promulgated thereunder.

 

1.6A     “Company” shall mean Nicolet Bankshares, Inc., a bank holding company
incorporated under the laws of the State of Wisconsin.

 

1.7       “Confidential Information” means data and information relating to the
business of the Bank (which does not rise to the status of a Trade Secret) which
is or has been disclosed to the Executive or of which the Executive became aware
as a consequence of or through the Executive's relationship to the Bank and
which has value to the Bank and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Bank (except where such public
disclosure has been made by the Executive without authorization) or that has
been independently developed and disclosed by others, or that otherwise enters
the public domain through lawful means.

 

1.8       “Disability” shall mean the inability of the Executive to perform each
of his material duties under this Agreement for the duration of the short-term
disability period under the Bank's policy then in effect (or, if no such policy
is in effect, a period of one-hundred eighty (180) consecutive days) as
certified by a physician chosen by the Bank and reasonably acceptable to the
Executive.

 

1.9       Reserved

 

1.10     “Initial Term” shall mean that period of time commencing on the date of
this Agreement and running until the close of business on the last business day
immediately preceding the third anniversary of the date of this Agreement or any
earlier termination of employment of the Executive under this Agreement as
provided for in Section 3.

 

1.10A  “Separation from Service” shall mean a termination of the Executive’s
employment with the Bank and all affiliated companies that, together with the
Bank, constitute the ‘service recipient’ within the meaning of Code Section 409A
and the regulations thereunder that constitutes a ‘separation from service’
within the meaning of Code Section 409A and the regulations thereunder.

 

1.11     “Term” shall mean the last day of the Initial Term or most recent
subsequent renewal period.

 

1.12     “Trade Secrets” means Bank information including, but not limited to,
technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which:

 

 4

 

 



 

(a)        derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use; and

 

(b)        is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy.

 

2.         Duties.

 

2.1       Position. The Executive is employed as Senior Vice President – Wealth
Management of the Bank, subject to the direction of the Chairman & CEO of
Nicolet Bankshares, Inc. or its designee(s) and shall perform and discharge well
and faithfully the duties which may be assigned to him from time to time by the
Bank in connection with the conduct of its business. The duties and
responsibilities of the Executive are set forth on Exhibit A attached hereto.

 

2.2       Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 2.1 hereof, the
Executive shall:

 

(a)       devote substantially all of his time, energy and skill during regular
business hours to the performance of the duties of his employment (reasonable
vacations and reasonable absences due to illness excepted) and faithfully and
industriously perform such duties;

 

(b)       diligently follow and implement all reasonable and lawful management
policies and decisions communicated to him by the Board of Directors of the
Bank; and

 

(c)       timely prepare and forward to the Chairman & CEO or its designees all
reports and accountings as may be requested of the Executive.

 

2.3       Permitted Activities. The Executive shall devote his entire business
time, attention and energies to the Business of the Bank and the Company and
shall not during the Term be engaged (whether or not during normal business
hours) in any other business or professional activity, whether or not such
activity is pursued for gain, profit or other pecuniary advantage; but this
shall not be construed as preventing the Executive from:

 

(a)       investing his personal assets in businesses which (subject to clause
(b) below) are not in competition with the Business of the Bank or the Company
and which will not require any services on the part of the Executive in their
operation or affairs and in which his participation is solely that of an
investor;

 

(b)      purchasing securities in any corporation whose securities are regularly
traded provided that such purchase shall not result in him collectively owning
beneficially at any time five percent (5%) or more of the equity securities of
any business in competition with the Business of the Bank or the Company; and

 

(c)        participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books or teaching so long as the
Board of Directors of the Bank approves of such activities prior to the
Executive's

 5

 

 



 

engaging in them.

 

3.         Term and Termination.

 

3.1      Term. This Agreement shall remain in effect for the Term. While this
Agreement remains in effect, it shall automatically renew each day after the
date of this Agreement so that the Term remains a three-year term from
day-to-day hereafter unless the Bank or the Executive gives written notice to
the other of its intent that the automatic renewals shall cease. In the event
such notice of non-renewal is properly given, this Agreement and the Term shall
expire on the third anniversary of the thirtieth (30th) day following the date
such written notice is received.

 

3.2       Termination. During the Term, the employment of the Executive under
this Agreement may be terminated only as follows:

 

3.2.1    By the Bank:

 

(a)       Reserved;

 

(b)      For Cause, upon written notice to the Executive pursuant to Section
1.5.1 hereof, where the notice has been approved by a resolution passed by
two-thirds (2/3) of the directors of the Bank then in office;

 

(c)       Without Cause at any time, provided that the Bank shall give the
Executive thirty (30) days' prior written notice of its intent to terminate, in
which event the Bank shall be required to continue to meet its obligations to
the Executive under Section 4.1 for a period equal to the lesser of (i) twelve
(12) months following the termination or (ii) the remaining Term of the
Agreement; or

 

(d)       Upon the Disability of Executive at any time, provided that the Bank
shall give the Executive thirty (30) days' prior written notice of its intent to
terminate, in which event, the Bank shall be required to continue to meet its
obligations under Section 4.1 for a period of six (6) months following the
termination or until the Executive begins receiving payments under the Bank's
long-term disability policy, whichever occurs first.

 

3.2.2    By the Executive:

 

(a)       For Cause, in which event the Bank shall be required to continue to
meet its obligations under Section 4.1 for a period equal to the lesser of (i)
twelve (12) months following the termination or (ii) the remaining Term of the
Agreement; or

 

(b)       Without Cause or upon the Disability of the Executive, provided that
the Executive shall give the Bank sixty (60) days' prior written notice of his
intent to terminate.

 

3.2.3     At any time upon mutual, written agreement of the parties.

 

 6

 

 



 

3.2.4    Notwithstanding anything in this Agreement to the contrary, the Term
shall end automatically upon the Executive's death.

 

3.3       Change of Control.

 

(a)       If, within six (6) months after a Change of Control as defined in
Section 1.6(a),(b) or (c), the Executive terminates his employment with the Bank
under this Agreement for Cause, the Executive, or in the event of his subsequent
death, his designated beneficiaries or his estate, as the case may be, shall
receive, as liquidated damages, in lieu of all other claims, a severance payment
equal to one and one-half (1.5) times the Executive’s then current Base Salary
and bonus then in effect, if any, paid in a lump sum cash payment in accordance
with Section 3.3A.

 

(b)       In no event shall the payment(s) described in this Section 3.3 exceed
the amount permitted by Section 280G of the Internal Revenue Code, as amended
(the ‘Code’). Therefore, if the aggregate present value (determined as of the
date of the Change of Control in accordance with the provisions of Section 280G
of the Code) of both the severance payment and all other payments to the
Executive in the nature of compensation which are contingent on a change in
ownership or effective control of the Bank or in the ownership of a substantial
portion of the assets of the Bank (the ‘Aggregate Severance’) would result in a
‘parachute payment,’ as defined under Section 280G of the Code, then the
Aggregate Severance shall not be greater than an amount equal to 2.99 multiplied
by the Executive’s ‘base amount’ for the ‘base period,’ as those terms are
defined under Section 280G of the Code. In the event the Aggregate Severance is
required to be reduced pursuant to this Section 3.3, the latest payments in time
shall be reduced first and if multiple portions of the Aggregate Severance to be
reduced are paid at the same time, any non-cash payments will be reduced before
any cash payments, and any remaining cash payments will be reduced pro rata.

 

3.3A    Severance.

 

(a)       Payment of severance amounts due upon the Executive’s termination of
employment pursuant to Sections 3.2.1(c) or (d); Section 3.2.2(a); or Section
3.3, as applicable, including any reimbursements to which the Executive is
entitled pursuant to Section 4.3, shall commence or be made, as applicable,
within ninety (90) days after the Executive experiences a Separation from
Service on or after the date the Executive’s employment is terminated.

 

(b)       Notwithstanding any provision in the Agreement to the contrary, to the
extent necessary to avoid the imposition of tax on the Executive under Code
Section 409A, any payments that are otherwise payable to the Executive within
the first six (6) months following the effective date of the Executive’s
Separation from Service, shall be suspended and paid as soon as practicable
following the end of the six-month period following such effective date if,
immediately prior to the Executive’s Separation from Service, the Executive is
determined to be a ‘specified employee’ (within the meaning of Code Section
409A(a)(2)(B)(i)) of the Bank (or any related ‘service recipient’ within the
meaning of Code Section 409A and the regulations thereunder). Any payments
suspended by operation of the foregoing

 

 7

 

 

sentence shall be paid as a lump sum in the seventh month following such
effective date. Payments (or portions thereof) that would be paid latest in time
during the six-month period will be suspended first.

 

3.4       Effect of Termination. Upon termination of the Executive's employment
hereunder, the Bank shall have no further obligations to the Executive or the
Executive's estate with respect to this Agreement, except for the payment of
salary and bonus amounts, if any, accrued pursuant to Sections 4.1 and 4.2
hereof and unpaid as of the effective date of the termination of employment and
payments set forth in Sections 3.2.1(a), (c) or (d); Section 3.2.2(a); Section
3.3; and Section 4.3, as applicable. Nothing contained herein shall limit or
impinge upon any other rights or remedies of the Bank or the Executive under any
other agreement or plan to which the Executive is a party or of which the
Executive is a beneficiary.

 

4.         Compensation. The Executive shall receive the following salary and
benefits during the

Term, except as otherwise provided below:

 

4.1      Base Salary. During the Term in effect at the time of this Agreement,
the Executive shall be compensated at a base rate of $300,000 per year (the
“Base Salary”). The Executive's Base Salary shall be reviewed by the Chairman &
CEO at least annually, and based on its evaluation of Executive's performance,
may recommend to the Board of Directors of the Bank that the Executive's Base
Salary be increased in such amount, if any, as may be determined by the Board of
Directors of the Bank. Base Salary shall be payable in accordance with the
Bank's normal payroll practices.

 

4.2       Incentive Compensation. The Executive shall be eligible to receive
annual bonus compensation, if any, at a target rate of 30% of the Executive’s
base pay as recommended by the Chairman & CEO and as approved by the Board of
Directors of the Bank pursuant to any incentive compensation program as may be
adopted from time to time by the Bank.

 

4.3       Health Insurance.

 

(a)        In the event of termination by the Bank without Cause (Section
3.2.1(c)) or by the Executive for Cause (Section 3.2.2(a)) or following a Change
of Control (Section 3.3), the Bank shall reimburse Executive for the cost of
premium payments paid by the Executive to continue his then existing health
insurance for herself and his eligible dependents as provided by the Bank for a
period of twelve (12) months following the date of termination of employment.

 

(b)       In no event shall any reimbursement pursuant to this Section 4.3 be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred. The amount of reimbursable expenses incurred in one
taxable year shall not affect the expenses eligible for reimbursement in any
other taxable year. Such right to reimbursement is not subject to liquidation or
exchange for another benefit.

 

 8

 

 



 

4.4       Business Expenses; Memberships. The Bank specifically agrees to
reimburse the Executive for:

 

(a)       reasonable and necessary business (including travel) expenses incurred
by him in the performance of his duties hereunder, as approved by the Chairman &
CEO; and

 

(b)       reasonable dues and business related expenditures, including
initiation fees, associated with memberships, as selected by the Executive,
including country clubs and professional associations which are commensurate
with his position.

 

provided, however, that the Executive shall, as a condition of reimbursement,
submit verification of the nature and amount of such expenses in accordance with
reimbursement policies from time to time adopted by the Bank and in sufficient
detail to comply with rules and regulations promulgated by the Internal Revenue
Service.

 

4.5       Company Car. The Bank shall provide Executive with a company car. The
year, make, model, and replacement of such company car shall be commensurate
with the year, make, model and replacement of the company cars the Bank provides
to other Bank officers. Subject to Bank approval, the Executive shall have the
right to select the make and model the company car. The Executive’s personal use
of the company car shall be subject to taxation, as is required by applicable
law.

 

4.6       Restricted Stock. As of the Executive’s hire date, the Bank grants
Executive seventeen thousand (17,000) shares of restricted stock (the
“Restricted Stock”), which shall vest evenly over a five (5) year period. For
example, on each of the first five (5) anniversaries of this grant date, three
thousand four hundred (3,400) shares of Restricted Stock shall vest.

 

4.7       Benefits. In addition to the benefits specifically described in this
Agreement, the Executive shall be entitled to such benefits as may be available
from time to time to executives of the Bank similarly situated to the Executive.
All such benefits shall be awarded and administered in accordance with the
Bank's standard policies and practices. Such benefits may include, by way of
example only, vacation pay, profit-sharing plans, retirement or investment
funds, dental, health, life and disability insurance benefits and such other
benefits as the Bank deems appropriate.

 

4.8       Withholding. The Bank may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income, FICA and other withholding requirements.

 

4.9       Reimbursement of Expenses; In-Kind Benefits. All expenses eligible for
reimbursement under this Agreement must be incurred by the Executive during the
Term of this Agreement to be eligible for reimbursement. All in-kind benefits
described in this Agreement must be provided by the Bank during the Term of this
Agreement. The amount of reimbursable expenses incurred, and the amount of
in-kind benefits provided, in one taxable year shall not

affect the expenses eligible for reimbursement, or in-kind benefits provided, in
any other taxable year. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the calendar year following the calendar year in which the
expense was incurred. Such right to reimbursement or in-kind benefits are not
subject to liquidation or exchange for another benefit.

 

5.         Bank Information.



 

 9

 

 



 

5.1       Ownership of Bank Information. All Bank Information received or
developed by the Executive while employed by the Bank will remain the sole and
exclusive property of the Bank.

 

5.2       Obligations of the Executive. The Executive agrees:

 

(a)       to hold Bank Information in strictest confidence;

 

(b)       not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Bank Information or any physical embodiments of Bank Information;
and

 

(c)       in any event, not to take any action causing or fail to take any
action necessary in order to prevent any Bank Information from losing its
character or ceasing to qualify as Confidential Information or a Trade Secret.

 

In the event that the Executive is required by law to disclose any Bank
Information, the Executive will not make such disclosure unless (and then only
to the extent that) the Executive has been advised by independent legal counsel
that such disclosure is required by law and then only after prior written notice
is given to the Bank when the Executive becomes aware that such disclosure has
been requested and is required by law. This Section 5 shall survive for a period
of twelve (12) months following termination of this Agreement for any reason
with respect to Confidential Information, and shall survive termination of this
Agreement for any reason for so long as is permitted by applicable law, with
respect to Trade Secrets.

 

5.3       Delivery upon Request or Termination. Upon request by the Bank, and in
any event upon termination of his employment with the Bank, the Executive will
promptly deliver to the Bank all property belonging to the Bank, including,
without limitation, all Bank Information then in his possession or control.

 

6.         Non-Competition. The Executive agrees that during his employment by
the Bank hereunder and, in the event of his termination:

 

• by the Bank for Cause pursuant to Section 3.2.l(b),

 

• by the Executive without Cause pursuant to Section 3.2.2(b), or

 

• by the Executive in connection with a Change of Control pursuant to Section
3.3,

 

for a period of twelve (12) months thereafter, he will not (except on behalf of
or with the prior written consent of the Bank), within the Area, either directly
or indirectly, on his own behalf or in the service or on behalf of others, as an
executive employee or in any other capacity which involves duties and
responsibilities similar to those undertaken for the Bank (including as an
organizer or proposed executive officer of a new financial institution), engage
in any business which is the same as or essentially the same as the Business of
the Bank and which is or is foreseeable to be competitive with the Bank. The
Executive acknowledges that the degree of Bank Confidential Information made
available to him are protectable interests warranting such restriction.

 

7.         Non-Solicitation of Customers. The Executive agrees that during his
employment by the Bank hereunder and, in the event of his termination:

 

• by the Bank for Cause pursuant to Section 3.2.l(b),



 

 10

 

 



 

• by the Executive without Cause pursuant to Section 3.2.2(b), or

 

• by the Executive in connection with a Change of Control pursuant to Section
3.3,

 

for a period of twelve (12) months thereafter, he will not (except on behalf of
or with the prior written consent of the Bank), within the Area, on his own
behalf or in the service or on behalf of others, solicit, divert or appropriate
or attempt to solicit, divert or appropriate, any business from any of the
Bank's customers, including actively sought prospective customers, with whom the
Executive has or had material contact during the last two (2) years of his
employment, for purposes of providing products or services that are competitive
with the Business of the Bank.

 

8.         Non-Solicitation of Employees. The Executive agrees that during his
employment by the Bank hereunder and, in the event of his termination:

 

• by the Bank for Cause pursuant to Section 3.2.1(b),

 

• by the Executive without Cause pursuant to Section 3.2.2(b), or

 

• by the Executive in connection with a Change of Control pursuant to Section
3.3,

 

for a period of twelve (12) months thereafter, he will not, within the Area, on
his own behalf or in the service or on behalf of others, solicit, recruit or
hire away or attempt to solicit, recruit or hire away, any employee of the Bank
to another person or entity providing products or services that are competitive
with the Business of the Bank, whether or not:

 

• such employee is a full-time employee or a temporary employee of the Bank,

 

• such employment is pursuant to written agreement, and

 

• such employment is for a determined period or is at will.

 

9.         Remedies. The Executive agrees that the covenants contained in
Sections 5 through 8 of this Agreement are of the essence of this Agreement;
that each of the covenants is reasonable and necessary to protect the business,
interests and properties of the Bank, and that irreparable loss and damage will
be suffered by the Bank should he breach any of the covenants. Therefore, the
Executive agrees and consents that, in addition to all the remedies provided by
law or in equity, the Bank shall be entitled to a temporary restraining order
and temporary and permanent injunctions to prevent a breach or contemplated
breach of any of the covenants. The Bank and the Executive agree that all
remedies available to the Bank or the Executive, as applicable, shall be
cumulative.

 

10.       Severability. The parties agree that each of the provisions included
in this Agreement is separate, distinct and severable from the other provisions
of this Agreement and that the invalidity or unenforceability of any Agreement
provision shall not affect the validity or enforceability of any other provision
of this Agreement. Further, if any provision of this Agreement is ruled invalid
or unenforceable by a court of competent jurisdiction because of a conflict
between the provision and any applicable law or public policy, the provision
shall be redrawn to make the provision consistent with and valid and enforceable
under the law or public policy.

 

11.       No Set-Off by the Executive. The existence of any claim, demand,
action or cause of action by the Executive against the Bank whether predicated
upon this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Bank of any of its rights hereunder.



 

 11

 

 

 

12.       Notice. All notices and other communications required or permitted
under this Agreement shall be in writing and, if mailed by prepaid first-class
mail or certified mail, return receipt requested, shall be deemed to have been
received on the earlier of the date shown on the receipt or three (3) business
days after the postmarked date thereof. In addition, notices hereunder may be
delivered by hand or overnight courier, in which event the notice shall be
deemed effective when delivered. All notices and other communications under this
Agreement shall be given to the parties hereto at the following addresses:

 

(i) If to the Bank, to it at:       Post Office Box 23900   Green Bay,
Wisconsin  54305-3900     (ii) If to the Executive, to him at:       1425
Angel’s Path   De Pere, WI  54115

 

13.       Assignment. Neither party hereto may assign or delegate this Agreement
or any of its rights and obligations hereunder without the written consent of
the other party to this Agreement; provided, however, that the rights and
obligations of the Bank shall apply to its successor(s) and the rights of the
Executive shall inure to the benefit of the heirs or the estate of the
Executive.

 

14.       Waiver. A waiver by one party to this Agreement of any breach of this
Agreement by the other party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.

 

15.       Arbitration. Any controversy or claim arising out of or relating to
this contract, or the breach thereof, shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
only in a state court of Wisconsin or the federal court for the Eastern District
of Wisconsin. The Bank and the Executive agree to share equally the fees and
expenses associated with the arbitration proceedings.

 

16.       Attorneys' Fees. In the event that the parties have complied with this
Agreement with respect to arbitration of disputes and litigation ensues between
the parties concerning the enforcement of an arbitration award, the party
prevailing in such litigation shall be entitled to receive from the other party
all reasonable costs and expenses, including without limitation attorneys’ fees,
incurred by the prevailing party in connection with such litigation, and the
other party shall pay such costs and expenses to the prevailing party within
sixty (60) days after a final determination (excluding any appeals) is made with
respect to the litigation.

 

17.       Applicable Law. This Agreement shall be construed and enforced under
and in accordance with the laws of the State of Wisconsin.

 

18.       Interpretation. Words importing any gender include all genders. Words
importing the singular form shall include the plural and vice versa. The terms
“herein”, “hereunder”, “hereby”, “hereto”, “hereof' and any similar terms refer
to this Agreement. Any captions, titles or headings



 

 12

 

 

preceding the text of any article, section or subsection herein are solely for
convenience of reference and shall not constitute part of this Agreement or
affect its meaning, construction or effect.

 

19.       Entire Agreement. This Agreement embodies the entire and final
agreement of the parties on the subject matter stated in this Agreement. No
amendment or modification of this Agreement shall be valid or binding upon the
Bank or the Executive unless made in writing and signed by both parties.

 

20.       Rights of Third Parties. Nothing herein expressed is intended to or
shall be construed to confer upon or give to any person, firm or other entity,
other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

21.       Survival. The obligations of the Executive pursuant to Sections 5, 6,
7, 8 and 9 shall survive the termination of the employment of the Executive
hereunder for the period designated under each of those respective sections.

 

IN WITNESS WHEREOF, the parties have caused this Employment Agreement to be
executed on the day and year first above written.

 

THE BANK and THE COMPANY:   THE EXECUTIVE:       By:      /s/ Robert B.
Atwell                                     /s/ Patrick J.
Madson                                             Print Name: Robert B.
Atwell                               Print Name: Patrick J.
Madson                                 Title: Chairman and
CEO                                      

 

 13

 

 

Exhibit A

 

Duties and Responsibilities of the Executive

 

Under the direction of the Chairman & CEO of Nicolet Bankshares, Inc., the
Executive is responsible for the following:

 

Principal Accountabilities:

 

·Overall responsibility for the financial and investment performance of the
Company’s wealth management business.

 

·Sets the direction, policies, and guidelines for the Bank’s wealth management
line of business.

 

·Develops the investment policy and directs all wealth management activities to
achieve the investment objectives of the Company and its clients.

 

·Establishes goals and oversees the development and implementation of investment
policies and strategies and business development activities.

 

·Oversees and manages wealth management advisors and staff. Hires, coaches and
motivates the wealth management team to achieve and exceed benchmarks and sales
goals. Provides investment expertise and support to advisors to assist in the
closing and retention of business.

 

·Evaluates and assigns appropriate books of clients to advisors as appropriate.

 

·Stays abreast of current rules and regulations pertaining to wealth management
services.

 

·Develops and maintains a good understanding of the Company’s competitors and
develops strategies around this understanding.

 

·Identifies, attracts and closes new business, both individually and as part of
the Wealth Management team of advisors.

 

·Networks within the community to create new opportunities, focusing on centers
of influence.

 

·Develops and/or makes appropriate referrals for lending and deposit business
for the Bank.

 

 14

 